DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo et al. (US Pub No 2017/0057783 A1) in view of Webster et al. (US Pat No 8,251,186 B2). Fargo discloses an elevator car (60) of an elevator system (fig. 2-4), comprising: 
Re claim 1, a car body (body of 60); a car frame (structure surrounding 60 in fig. 2-4) supportive of the car body, the car frame including: two or more opposing upright assemblies (fig. 4: each assembly defined by the two vertical columns on each side of the 
Re claim 8, one or more guide rails (16); an elevator car (60) operably connected to and movable along the one or more guide rails, the elevator car including: a car body (body of 60); a car frame (structure surrounding 60 in fig. 2-4) supportive of the car body, the car frame including: two or more opposing upright assemblies (fig. 4: each assembly defined by the two vertical columns on each side of the frame); a crosshead assembly (fig. 4: horizontal bar above the car and connecting the upright assemblies) disposed above the car body; and a plank assembly (fig. 4: frame below the car and connecting the upright assemblies) disposed below the car body; one or more elevator car guides (80,80B,82) disposed at the elevator car configured for contact with the guide rail during normal operating conditions of the elevator system (par [0037]: the guides would contact with 16 during operation).
Fargo does not disclose:
Re claims 1, 8, 
Re claims 2, 9, wherein the seismic retainer includes a retainer slot having a retainer slot width greater than a blade width of the guide rail disposed in the retainer slot.
Re claims 3, 10, wherein three or more seismic retainers are disposed at each upright assembly.
Re claims 4, 11, further comprising two or more car bodies disposed between the cross head assembly and the plank assembly.
Re claims 5, 12, wherein each upright assembly includes: two or more vertically extending upright members; and, a plurality of upright braces extending between the upright members.
Re claims 6, 13, wherein the plurality of seismic retainers are disposed at the plurality of upright braces.
However, Webster teaches an elevator assembly (title):
Re claims 1, 8, one or more elevator car guides (the rollers of 200) disposed at the elevator car configured for contact with the guide rail during normal operating conditions of the elevator system; and a plurality of seismic retainers (16) affixed directly to each of the upright assemblies (Fargo fig. 4 discloses the guides 80B affixed directly to the upright assemblies, Webster teaches the seismic retainer accompanying the guides), separate and spaced apart from the one or more elevator car guides (fig. 3 shows the rollers are separate and spaced apart from 16), the plurality of seismic retainers configured for a non-contact relationship with a guide rail of the elevator system during normal operation of the elevator system (the guide rails are described to be accommodated in channel 18, which would not be contacting the rail since the rollers are engaging with the rails to guide the car vertically during normal operation), and configured to contact the guide rail during a seismic or rope 
Re claims 2, 9, wherein the seismic retainer includes a retainer slot (18) having a retainer slot width greater than a blade width of the guide rail disposed in the retainer slot (the guide rails are described to be accommodated in channel 18, which would not be contacting the rail since the rollers are engaging with the rails to guide the car vertically during normal operation).
Re claims 3, 10, wherein three or more seismic retainers are disposed at each upright assembly (Fargo fig. 4 discloses at least three guides 80B on each upright assembly, Webster teaches the seismic retainer accompanying the guides).
Re claims 4, 11, further comprising two or more car bodies disposed between the cross head assembly and the plank assembly (figs. 2-4).
Re claims 5, 12, wherein each upright assembly includes: two or more vertically extending upright members (fig. 4 shows two upright members for each upright assembly); and, a plurality of upright braces (connecting structures between the two upright members in fig. 4) extending between the upright members.
Re claims 6, 13, wherein the plurality of seismic retainers are disposed at the plurality of upright braces (Fargo fig. 4 discloses the guides 80B at the upright braces, Webster teaches the seismic retainer accompanying the guides).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ seismic retainers, as taught by Webster, to provide additional support that would prevent the car from derailing while the building is swaying.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fargo et al. (US Pub No 2017/0057783 A1)  in view of Webster et al. (US Pat No 8,251,186 B2) and Det et al. (US Pub No 2015/0239710 A1). Fargo as modified teaches the elevator car (as cited above). Fargo as modified does not disclose:
Re claim 15, further comprising one or more wear pads disposed in the retainer slot.
However, Det teaches an elevator car (fig. 1):
 Re claim 15, further comprising one or more wear pads (36,38) disposed in the retainer slot (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the wear pads, as taught by Det, to extend the life of the retainer slot by reducing wear upon frictional interaction between the retainer slot and the rail. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues the prior arts do not disclose affixing seismic retainers directly to the upright assemblies. Examiner respectfully disagrees. Fargo fig. 4 discloses mounting the guides 80B directly to the upright assemblies. When modified by Webster, the guides would be accompanied by seismic retainer 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3619